DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the application.

Claim Objections
The following claims are objected to.
Claim 3 “the matrices” has no antecedent basis; 
Claim 4 “the initial images” has no antecedent basis;
Claim 5 “the initial images” has no antecedent basis;
Claim 5 5th line a period (.) is at the end.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moselhi et al. (US Publication 2003/0023404 A1, hereafter Moselhi), in view of Shen et al. (US Publication 2016/0148079 A1, hereafter Shen).
As per claim 1, Moselhi teaches the invention substantially as claimed including an artificial neural network-based method (Abstract) for selecting a surface type of an object, suitable for selecting a plurality objects (FIG. 10), the method comprising:
performing surface type identification on a plurality of object images by using a plurality of predictive models to obtain a determination defect rate of each of the predictive models, wherein the plurality of object images correspond to surface types of some objects among the plurality of objects (Moselhi develops three neural networks for detecting each category of surface defects (FIG. 10). FIG. 9 shows a process of detecting surface defect type using 3 neural networks, NN 1, NN 2 and NN 3. Specifically, application of the 3 NNs is based on respective detection rates. For example, if the detection rates of NN 1 and NN 2 do not match, NN 3 is applied. The detection rate of NN 3 is further compared to NN 1 or NN 2. Base on different comparison result, corresponding acts are performed (para. [0233]); and 
cascading the plurality of predictive models into an artificial neural network system, so as to select remaining objects of the plurality of objects (Moselhi further cascades a plurality of predictive models into an artificial neural network system for detecting defect surface types (FIG. 10). In FIG. 10, network set #1 and set #2/set #3 are arranged in a cascading manner. That is, results of the first pass (i.e. inverted images) will first be processed by set #1 networks, specialized in detecting deposits. This set consists of three networks: DepositNet 1, DepositNet 2 and DepositNet 3 (FIG.10). These networks will classify the input data (i.e. patterns) into two categories: "Deposits" and "Else" (i.e. non-deposits). All patterns classified as "Else" will be screened based on their X and Y coordinate and will be further processed by another two sets of networks (i.e. set #2 and set #3), each is specialized to deal with a specific set of defects. See para. [0236]-[0238]).
Moselhi, however, does not teach cascading the plurality of predictive models according to the respective determination defect rates of the predictive models.
Shen discloses a method for detecting if a face is in an image by screening a plurality of image areas defined by a sliding window (Abstract). The candidate windows are analyzed by a set of convolutional neural networks, which are cascaded so that the input of one convolutional neural network layer (also referred to as a cascade layer) can be based on the output of another convolutional neural network layer (FIG. 5). Each layer can be regarded as a sub neural network in which input layer and output layer are inherent since input of current layer is output from previous layer and output of current layer is the input for the next layer. Each convolutional neural network layer drops or rejects one or more candidate windows that the convolutional neural network layer determines does not include an object (e.g., a face). The candidate windows that are identified as including an object (e.g., a face) are analyzed by another one of the convolutional neural network layers. The candidate windows identified by the last of the convolutional neural network layers are the indications of the objects (e.g., faces) in the image. Shen further discloses that earlier convolutional neural network layers identify candidate windows more quickly but with less accuracy, and later convolutional neural network layers identify candidate windows less quickly but with more accuracy. See para. [0020].
Taking the combined teachings of Moselhi and Shen as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using a cascading neural network architecture based on network accuracy as performed by Shen in order to maintain efficiency/accuracy balance. Lower determination rate neural networks in earlier stage can quickly reject a large number of candidates, while higher determination rate neural networks in later stage can detect the defect types more accurately. 

As per claim 2, dependent upon claim 1, Moselhi in view of Shen teaches:
transforming each of the object images to a matrix; 
wherein, one of the plurality of predictive models performs the surface type identification by using the matrix (Shen FIG. 5 #104, #502; para. [0037] “8×8 pixel, 10×10 pixel, or 12×12 pixel windows”).

As per claim 6, dependent upon claim 1, Moselhi in view of Shen teaches that each of the predictive models is implemented by a convolutional neural network (CNN) algorithm (Moselhi FIG. 9 NN 1, NN 2 and NN 3; Shen Abstract “a set of convolutional neural networks”).

As per claim 10, dependent upon claim 1, Moselhi in view of Shen teaches feeding the plurality of object images corresponding to the remaining objects to the artificial neural network system to perform the surface type identification (Moselhi FIG. 11; Shen FIG. 5).

As per claim 11, dependent upon claim 1, Moselhi in view of Shen teaches selecting the remaining objects by prioritizing one among the predictive models that has a higher determination defect rate (See rejections applied to claim 1 regarding Shen’s teaching. Shen teaches arranging a neural network with higher detection accuracy in later stage.)

As per claim 12, dependent upon claim 1, Moselhi in view of Shen teaches that the plurality of object images correspond to surface types of the plurality of objects with a known defect rate, and one of the respective determination defect rates of the predictive models is higher than the known defect rate (Moselhi teaches training and testing the plurality of predictive models (para. [0230]). When training and testing a trained model, defect rate of a plurality of object images is known. Moselhi further teaches three neural networks with different defect rates (see rejections applied to claim 1). The trained neural network determination defect rate is not the same as that of training data set (regarded as ground truth), and could be higher than the known defect rate).

As per claim 14, dependent upon claim 1, Moselhi in view of Shen teaches performing a plurality of deep learning processes to respectively build the plurality of predictive models (Moselhi FIG. 8-9; para. [0227]-[0230]).                                                                                                                                                                                                    

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moselhi et al. (US Publication 2003/0023404 A1, hereafter Moselhi), in view of Shen et al. (US Publication 2016/0148079 A1, hereafter Shen), as applied above to claim 1, and further in view of Kluckner et al. (US Publication 2021/0064927 A1, hereafter Kluckner). 
As per claim 3, Moselhi in view of Shen teaches: 
transforming the plurality of object images into matrices; 
wherein, one of the plurality of predictive models performs the surface type identification by using each of the matrices (See rejection applied to claim 2 above).
Moselhi in view of Shen, however, does not teach normalizing the plurality of object images.
Kluckner teaches normalizing image data and inputting the normalized image data into a neural network for specimen characterizing (Abstract; FIG. 8; para. [0153]). 
Taking the combined teachings of Moselhi, Shen and Kluckner as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider normalizing input image for a neural network in order to improve detection accuracy of the neural network.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moselhi et al. (US Publication 2003/0023404 A1, hereafter Moselhi), in view of Shen et al. (US Publication 2016/0148079 A1, hereafter Shen), as applied above to claim 1, and further in view of Sukegawa (US Patent 9,310,278 B2).
As per claim 4, Moselhi in view of Shen does not teach the recited limitations.
Sukegawa discloses a method for detecting surface defects of an object (Abstract; FIG. 1; FIG. 3). Sukegawa captures a plurality of images of the object sample surface using lights with various wavelengths, such as red light, green light, and blue light. Sukegawa then detects changes in color tone on the sample surface by normalizing the green component images, the red component images and the blue component images and synthesizing the normalized green component images, the red component images and the blue component images into a 2D color image. Sukegawa later detects gloss on the sample surface based on the presence or absence of surface unevenness and the changes in color tone of the 2D color image with a gloss defect detecting unit (claim 1). 

Taking the combined teachings of Moselhi, Shen and Sukegawa as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider superimposing a plurality object images of the same object into a synthesized image in order to detect anomaly in the synthesized image with improved accuracy.
Moselhi in view of Shen and Sukegawa further teaches one of the plurality of predictive models performs the surface type identification by using each of the initial images (See rejections applied to claim 1).

As per claim 5, dependent upon claim 1, Moselhi in view of Shen and Sukegawa teaches: 
superimposing the plurality of object images of the same object into an initial image (See rejection applied to claim 4) above; and transforming each of the initial images into a matrix, wherein, one of the plurality of predictive models performs the surface type identification by using each of the matrices (See rejection applied to claim 2 above).

As per claim 7, dependent upon claim 1, Moselhi in view of Shen and Sukegawa teaches: 
 	each of the object images is formed by combining a plurality of detection images (See rejections applied to claim 4 above).

Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moselhi et al. (US Publication 2003/0023404 A1, hereafter Moselhi), in view of Shen et al. (US Publication 2016/0148079 A1, hereafter Shen), as applied above to claim 1, and further in view of KOTAKE (US Publication 2021/0117651 A1).
As per claim 8, Moselhi in view of Shen does not teach the recited limitations. 
KOTAKE discloses a facial image identification system (Abstract). The system comprises a first identifier and a second identifier (FIG. 5 #5 and #6). The first identifier 5 is configured of a neural network in the same manner as the second identifier 6. However, the structure of the neural network of the first identifier 5 may not be identical to that of the second identifier 6. For example, the number of the layers of the neural network constituting the first identifier 5, the number of neurons in each layer, and the connection relationship between neurons may be different from those of the neural network constituting the second identifier 6 (para. [0105]).
Taking the combined teachings of Moselhi, Shen and KOTAKE as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider having different numbers of neural network layers for respective predictive models in order for the plurality of predictive model to provide different detection accuracy. 

As per claim 9, dependent upon claim 1, Moselhi in view of Shen and KOTAKE teaches the plurality of predictive models have different neuron configurations (See rejections applied to claim 8 above).

As per claim 13, dependent upon claim 1, Moselhi in view of Shen and KOTAKE teaches performing a deep learning process by using different training conditions to build the plurality of predictive models (Moselhi FIG. 8-9; para. [0227]-[0230]; KOTAKE para. [0150]: “However, the structure of the neural network of the first identifier 5 may not be identical to that of the second identifier 6. For example, the number of the layers of the neural network constituting the first identifier 5, the number of neurons in each layer, and the connection relationship between neurons may be different from those of the neural network constituting the second identifier 6”; FIG. 5 #129, #229).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664